Case: 15-50878      Document: 00513916664         Page: 1    Date Filed: 03/17/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit
                                      No. 15-50878                                   FILED
                                                                               March 17, 2017

JERRY CASTILLO, JR.,                                                            Lyle W. Cayce
                                                                                     Clerk
                                                 Plaintiff-Appellant

v.

DAVID MUNOZ, Police Officer, Badge # 1440 – San Antonio Police
Department; NICK UNDERCOVER OFFICER, Detective – San Antonio Police
Department – Last Name Unknown; SAN ANTONIO POLICE
DEPARTMENT,

                                                 Defendants-Appellees


                  Appeals from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:13-CV-1181


Before JOLLY, DAVIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Jerry Castillo, Jr., Texas prisoner # 2074055, has filed a motion for leave
to proceed in forma pauperis (IFP) to appeal the district court’s denial of his
motion for relief from judgment under Federal Rule of Civil Procedure 60(b).
He has also filed motions for the appointment of counsel and production of
certain documents.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50878     Document: 00513916664     Page: 2   Date Filed: 03/17/2017


                                  No. 15-50878

      “This Court must examine the basis of its jurisdiction, on its own motion,
if necessary.” Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir.1987). A timely
notice of appeal is a jurisdictional requirement in a civil case. Bowles v.
Russell, 551 U.S. 205, 214 (2007). Castillo had 30 days, or until April 8, 2015,
to file a timely notice of appeal. See FED. R. APP. P. 4(a)(1)(A). He did not file
a notice of appeal until well after this appeal period expired. The untimely
notice of appeal could not be construed as a motion for an extension of time.
See FED. R. APP. P. 4(a)(5)(A); Henry v. Estelle, 688 F.2d 407, 407 (5th Cir.
1982). Castillo’s subsequent motion for leave to proceed IFP and the denial
thereof do not affect the untimeliness of this appeal. See Briggs v. Lucas, 678
F.2d 612, 613 (5th Cir. 1982).
      Accordingly, the appeal is DISMISSED for lack of jurisdiction, and
Castillo’s motions are DENIED AS MOOT.




                                        2